DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election without traverse of group I, claims 1-15 in the reply filed on 11/17/21 is acknowledged. Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected friction material, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2004/0043193 in view of Mori et al., 6,667,103.
	The patent issued to Chen et al., teach a friction material comprising a first base layer and a second layer comprising a phenolic resin (abstract and sections 0055 and 0064). Said fibrous base layer can be made with 35-45 wt. % aramid fibers, 10-20 wt. % activated carbon particles, about 5-15 wt. % cotton fibers and about 25-35 wt. % filler (section 0056). Additional filler materials include silica, diatomaceous earth, graphite or cashew dust (section 0043). Said second layer can be made with particles such as phenolic resins or powders (section 0064). Chen et al., further teach that the base material can also be impregnated with a phenolic resin (sections 0066-0067) and heat cured at temperature of about 300°F (section 0067) to form a friction material. 

	The patent issued to Mori et al., teach a wet friction fiber base material comprising a fiber base material, a filler, a friction adjustor and a binder of a silane solution (abstract). Mori et al., teach adding diatomaceous earth as the filler (column 5, 30-40). With regard to the silane, Mori et al., teach using an amino based silane such as aminosilane (column 6, 1-15). With regard to the claimed silanol group and solvents, Mori et al., teach said silanol groups and solvents (column 5, 50-60).  Said wet friction fiber base material exhibits excellent heat spot resistance and superior physical strength over fiber base material having phenolic based binders (abstract). Mori et al., teach that the silane solution is applied to the fiber base material and heated to a temperature of from about 100-200 C to harden (column 5, 35-50). 
	Therefore, motivated by the desire to provide a friction material having excellent heat spot resistance and superior physical strength it would have been obvious to from the friction material of Chen et al., with a wet friction fiber base material that has been impregnated with a silane binder solution as taught by Mori et al.  A person of ordinary skill in the art would be motived to use the silane binder comprising wet friction fiber base material of Mori et al., since Chen et al., specifically exemplifies Mori et al. 
	With regard to the claimed curing time and porosity, the combination of cited prior art does not teach these features. 
With specific regard to the claimed curing times, the Examiner is of the position that absent unexpected results, a person of ordinary skill in the art would recognize that the curing temperatures, conditions and time can all be varied depending on desired properties. It has been held that the 
With regard to the claimed porosity, the Examiner is of the position that once the friction material of Chen et al., in view of Mori et al., is provided the claimed porosity would be exhibited. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789